 

Case 2:19-cv-01489-RSM Document 26 Filed 10/15/19 Page 1 of 2

vem FILED sameeren ENTERED
ovomvmme LODGED = _____RECEIVED

OCT 15 2018

. AL SEATTLE

me wtERK U.S. DISTRICT COUR?

By WESTERN DISTRICT OF WASHINGTON
DEPUTY

    

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-cv-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT
I, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, declare under penalty of perjury that the
following facts are true and correct to the best of my information and belief:
1. I am the plaintiff in this action.
2. A complaint was filed herein on STATE OF WASHINGTON and service of process was had on the
defendant KING COUNTY on 9/18/2019.
3. More than twenty one (21) days have elapsed since the defendant in this action

served, and the defendant has failed to plead or otherwise defend as provided by the Federal

Rules of Civil Procedure.

 
Case 2:19-cv-01489-RSM Document 26 Filed 10/15/19 Page 2 of 2

  

“he

. } ‘ “oop BO !
IS ph ako he pilidlhlane wey
af ? a .

 

pte
Plaintiff

 
